Citation Nr: 1622809	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  08-35 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for left eye vitreous syneresis.

2.  Entitlement to service connection for left eye cataracts.

3.  Entitlement to service connection for ocular hypertension.

4.  Entitlement to service connection for left eye refractive error.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from April 1961 to March 1969.  These matters are before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from a November 2007 rating decision of the Detroit, Michigan Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for left eye disability (claimed as left eye defective visual acuity opacity).  Following remands in June 2010 and April 2012, in July 2014 the Board recharacterized the left eye issue (as those listed on the title page) and issued a decision [by a Veterans Law Judge (VLJ) other than the undersigned] that (in pertinent part) denied service connection for left eye vitreous syneresis, for left eye cataracts, for ocular hypertension, and for left eye refractive error.  The Veteran appealed those portions of the decision to the Court.  In October 2015, the Court issued an Order that vacated the July 2014 Board decision with regard to those issues, and remanded the matters on appeal for readjudication consistent with the instructions outlined in a September 2015 Joint Motion for Partial Remand (Joint Motion) by the parties.  The case is now assigned to the undersigned VLJ.

[In April 2012, the Board issued a decision [by a VLJ other than the undersigned] that denied service connection for bilateral hearing loss, for tinnitus, and for otitis externa; the Veteran did not appeal any portion of such decision to the Court.  Additionally, in its July 2014 decision [by a VLJ other than the undersigned], the Board granted service connection for left eye lens opacification; the Veteran did not appeal that portion of such decision to the Court.  Consequently, those matters are not before the Board.]

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.





REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the Veterans Claims Assistance Act of 2000 (VCAA).

The Veteran contends that he is entitled to service connection for the claimed eye disabilities as a result of his military service.  In April 2007, the AOJ sent him a VCAA notification letter which asked him to authorize the release of pertinent treatment records from any private medical providers.  Thereafter, during a November 2007 VA eye examination, he reported that he received regular eye care from the Michigan College of Optometry in Big Rapids, Michigan.

After learning of the existence of the Michigan College of Optometry records at the November 2007 VA examination, VA had an affirmative duty (pursuant to 38 C.F.R. § 3.159(e)(2)) to request a release for those specific records from the Veteran, and [if he did not provide such release] to request that he obtain such records and provide them to VA.  As outlined in the September 2015 Joint Motion, the Board erred by failing to ensure that VA had complied with its duty to assist to obtain these private medical records.  On remand, the AOJ must attempt to obtain all available treatment records from the Michigan College of Optometry.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) evaluations or treatment he has received for his claimed eye disabilities, and to provide all releases necessary for VA to obtain any private records of such evaluations or treatment.  The AOJ should obtain for the record complete records of all such evaluations and treatment from all providers identified, to specifically include from the Michigan College of Optometry.  If any records requested are unavailable, the reason must be explained for the record.  If the Veteran does not provide the requested release, the AOJ must request that he obtain such records and provide them to VA.

2.  The AOJ should then review the record, ensure that all development is completed (and arrange for any further development suggested by additional evidence received, such as a contemporaneous eye examination and/or addendum medical opinion, if deemed necessary based on any records received), and readjudicate the claims on appeal.  If any claim remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative the opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

